Banke, Judge.
The defendant appeals his felony conviction for possession of marijuana. Held:
1. The evidence was sufficient to enable a rational trier of fact to conclude beyond a reasonable doubt that the defendant was in constructive possession of marijuana located during an inventory search of an automobile shown to have been in his control and possession prior to his arrest. The “equal access rule” does not defeat the conviction, as there was no evidence that any other person had possession of or access to the vehicle. The defendant’s testimony that a companion with whom he was arrested might have placed the contraband in the car does not constitute such evidence, given the absence of any indication that this person was ever in the car or that he ever possessed any marijuana. Compare Davis v. State, 146 Ga. App. 629 (2, 3) (247 SE2d 210) (1978); Farmer v. State, 152 Ga. App. 792 (264 SE2d 235) (1979).
2. It follows from the foregoing that the trial court did not err in charging the jury that a person who owns or is in exclusive possession of an automobile is presumed to be in possession of its contents. The court properly charged that the presumption may be rebutted by evidence that others had equal access to the vehicle.
3. The court’s charge on the presumption of innocence and the state’s burden of proof was full and correct.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.